      Case 1:20-cv-04099-GHW Document 6 Filed 08/10/20 Page 1 of 4




                    UN
                     ITEDSTATESDISTR
                                   ICTCOURT
                   SOUTHERNDISTR
                               ICTOFNEWYORK


DEBORAHDONOGHUE
              ,

          P
          lain
             ti
              ff
               ,

               –v
                .–                                  ECFCASE
TAYLORDEV
        ICES
           ,INC
              .,

          N
          omin
             alD
               efe
                 nda
                   nt,                       N
                                             o. 20
                                                 -cv
                                                   -4099(
                                                        GHW)(
                                                            JLC
                                                              )

               –a
                nd–

IRASOCHET
        ,

          D
          efe
            nda
              nt.



                   NOT
                     ICE OFVOLUNTARYD
                                    ISM
                                      ISSAL

    Pu
     rsu
       anttoF
            ede
              ralRu
                  leo
                    fCiv
                       ilP
                         roc
                           edu
                             re41
                                (a)
                                  (1)
                                    (A)
                                      (i
                                       ),P
                                         lain
                                            ti
                                             ffD
                                               ebo
                                                 rahD
                                                    onoghu
                                                         e,

byh
  erund
      ers
        ign
          eda
            tto
              rne
                ys,h
                   ere
                     byg
                       ive
                         sno
                           tic
                             eth
                               atth
                                  ema
                                    tte
                                      rca
                                        ption
                                            eda
                                              bov
                                                eisvo
                                                    lun
                                                      tar
                                                        ily

d
ism
  iss
    edw
      ithp
         rejud
             icee
                ffe
                  ctiv
                     eimm
                        edi
                          ate
                            ly.I
                               ssu
                                 eha
                                   sno
                                     tbe
                                       enjo
                                          ine
                                            d.

D
ate
  d: Augu
        st10
           ,2020
    NewY o
         rk,NewYor
                 k
                                   HUNTER &KM
                                            IEC

                                   By
                                    :

                                         /s/J
                                            amesA .Hun
                                                     ter
                                         JamesA.H un
                                                   ter
                                         42Stage
                                               coachRoad
                                         Pipe
                                            rsv
                                              il
                                               le,Penn
                                                     sylvania18947
                                         Tel: ( 484)437-5935
                                         Fax: ( 646)462-3356
                                         E-Ma
                                            il:hunter@hunter
                                                           kmiec
                                                               .com

                       (
                       coun
                          selc
                             ont
                               inu
                                 edonn
                                     extp
                                        age
                                          )
Case 1:20-cv-04099-GHW Document 6 Filed 08/10/20 Page 2 of 4




              (
              coun
                 selc
                    ont
                      inu
                        edf
                          romp
                             rec
                               edingp
                                    age
                                      )

                             Dav
                               idLope z
                             LAWOFF  ICEOFDAV   IDLOPEZ
                             171EdgeofW  ood
                                           sRo ad,P.O
                                                    .Box323
                             Sou
                               thampton,NewY or
                                              k 11968
                             Te
                              l: ( 631 )287-
                                           5520
                             Fax
                               : ( 631 )283-
                                           4735
                             Ema
                               il
                                :d  avid
                                       lopeze
                                            sq@ aol
                                                  .com

                             Mi
                              riamD eborahTauber
                             MIRIAMTAUBERLAW
                             885ParkA ve
                                       nueN o. 2A
                             NewY o
                                  rk,N ew Y ork10075
                             Tel
                               : (  323)
                                       -790-4881
                             Emai
                                l:miriamtaub
                                           erlaw@gma
                                                   il
                                                    .com

                             A
                             tto
                               rne
                                 ysfo
                                    rPla
                                       int
                                         if
                                          f




                            -
                            2-
     Case 1:20-cv-04099-GHW Document 6 Filed 08/10/20 Page 3 of 4




                   UN
                    ITEDSTATESDISTR
                                  ICTCOURT
                  SOUTHERNDISTR
                              ICTOFNEWYORK


DEBORAHDONOGHUE
              ,

         P
         lain
            ti
             ff
              ,

              –v
               .–                                  ECFCASE
TAYLORDEV
        ICES
           ,INC
              .,

         N
         omin
            alD
              efe
                nda
                  nt,                       N
                                            o. 20
                                                -cv
                                                  -4099(
                                                       GHW)(
                                                           JLC
                                                             )

              –a
               nd–

IRASOCHET
        ,

         D
         efe
           nda
             nt.



                      CERT
                         IFICATE OFSERV
                                      ICE

    Ih
     ere
       byc
         ert
           ifyth
               atonAugu
                      st10
                         ,2020Ic
                               aus
                                 edat
                                    ruea
                                       ndc
                                         orr
                                           ectc
                                              opyo
                                                 fPl
                                                   ain
                                                     ti
                                                      ff’
                                                        s

N
oti
  ceo
    fVo
      lun
        tar
          yDi
            smi
              ssa
                linth
                    ema
                      tte
                        rca
                          ption
                              eda
                                bov
                                  etob
                                     ese
                                       rve
                                         done
                                            achp
                                               ersons
                                                    et

f
orthonE
      xhib
         itAh
            ere
              tobyU
                  .S.m
                     ailtoth
                           eadd
                              res
                                sse
                                  tfo
                                    rthb
                                       elowh
                                           iso
                                             rhe
                                               rnam
                                                  eth
                                                    ere
                                                      on.


                                     /
                                     s/J
                                       ame
                                         sA.Hun
                                              ter
                                     J
                                     amesA
                                         .Hun
                                            ter
      Case 1:20-cv-04099-GHW Document 6 Filed 08/10/20 Page 4 of 4




                            Exh
                              ibi
                                tA
               Serv
                  iceLi
                      st:D
                         onoghu
                              ev.Ta
                                  ylorDev
                                        i c
                                          es,Inc
                                               .,
           N
           o. 20
               -cv
                 -4099(
                      GHW)( JLC
                              )(S.D
                                  .N.Y.f
                                       iled May28,2020
                                                     )

Coun
   self
      orD
        efendan
              tIraSo
                   che
                     t:

  Dan
    i e
      lW .Rumsey
               ,E sq
                   .
  Di
   sclosu
        r eLawGroup
                  ,aP rof
                        ess
                          ion
                            alCo
                               rpo
                                 rat
                                   ion
  655 W e
        stBroa
             dwa y
                 ,Sui
                    te 870
  SanD iego
          ,Cal
             ifo
               rnia 92101

Coun
   self
      orN
        omina
            lDe
              fendan
                   tTay
                      lorD
                         evi
                           ces
                             ,In
                               c.
                                :

  Chr
    istopherJ.Bonne
                  r,Esq
                      .
  Bar
    clayD amonLLP
  Bar
    clayD amonT ower
  125E as
        tJ ef
            fer
              sonSt
                  reet
  Syra
     c use
         ,N ewY o
                rk 13202
